United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-60827
                        Conference Calendar



KELVIN BERNARD STEPHENS,

                                    Plaintiff-Appellant,

versus

KHURSHID Z. YUSUFF,

                                    Defendants,

DENISE BOWELS; UNITED STATES OF AMERICA,

                                    Defendants - Appellees

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:00-CV-134-BrS
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Kelvin Bernard Stephens, federal prisoner #48329-019,

appeals from the district court’s dismissal of his civil-rights

lawsuit, in which Stephens alleged claims under the Privacy Act,

the Freedom of Information Act, Bivens1, the Federal Tort Claims


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     1
       Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971).
                           No. 03-60827
                                -2-

Act (“FTCA”), and 42 U.S.C. §§ 1983, 1985, 1985(3), and 1986.      On

appeal, Stephens has briefed only his challenge to the dismissal

of his FTCA and Bivens claims seeking monetary damages for

failure to state a claim upon which relief may be granted.    He

has therefore abandoned any challenge to the dismissal of his

other claims.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993).

     Stephens sought monetary damages in his FTCA and Bivens

claims to compensate him for alleged mental suffering he

attributed to the defendants’ actions.    As he did not allege a

physical injury, his claims were barred by 42 U.S.C. § 1997e(e).

His challenged claims were therefore properly dismissed for

failure to state a claim upon which relief could be granted.       See

Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).

     The district court’s judgment is AFFIRMED.